Citation Nr: 0941296	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran had qualifying active duty service from July 1967 
to April 1971 and from June 1972 to May 1979.  While the 
Veteran also had another period of service, dated from May 
1979 to June 1981, this service was Other Than Honorable and 
cannot form a basis for entitlement to Department of Veterans 
Affairs benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In February 2008, the Board, among other 
things, remanded this issue for additional development.

In October 2005, the Veteran requested a hearing before a 
Veterans' Law Judge traveling to the RO.  In November 2005, 
the Veteran withdrew this hearing request.  Therefore, VA 
adjudication of the appeal may go forward without scheduling 
the Veteran for a hearing.


FINDING OF FACT

PTSD cannot be attributed to the Veteran's military service 
in the absence of independently verifiable inservice 
stressful experiences.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in April 
2004, June 2004, and September 2004, prior to the December 
2004 rating decision, along with the notice provided in July 
2005, March 2006, March 2008, and December 2008, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While the Veteran was not provided 
notice of the type of evidence necessary to establish the 
effective date and the disability rating for the disability 
on appeal prior to the initial adjudication of the claim, the 
Board finds that providing the claimant with this notice in 
March 2008 followed by re-adjudicating the claim in the 
August 2009 supplemental statement of the case "cures" any 
timing problem associated with inadequate notice prior to an 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

Moreover, even if the Veteran was not provided with adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that this 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the above letters as well as the December 
2004 rating decisions, October 2005 statement of the case, 
and July 2006 and August 2009 supplemental statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
files all identified and available service and post-service 
treatment records.  The Veteran was also provided a VA 
examination in May 2009 which is adequate for the Board to 
adjudicate the claim because it took place after a review of 
the record on appeal and the examiner provided an opinion as 
to the origins of the claimants PTSD based on that 
examination and citation to relevant evidence found in the 
claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet App 303 (2007).  

As to VA's obligation to help the Veteran verify his PTSD 
stressors, the record also shows VA on a number of occasions 
asked the Veteran for information about his stressors.  See 
letters dated in April 2004, September 2004, April 2006, and 
March 2008.  Moreover, these records notified the Veteran 
that specificity was required in order for VA to verify his 
claims.  Id.  In fact, in February 2008 the Board remanded 
the appeal specifically to give the Veteran another 
opportunity to provide VA with a more detailed statement of 
his PTSD stressors.  Furthermore, following the Veteran's 
most recent reply to VA's request for stressor information, 
received in March 2008, the agency of original jurisdiction 
attempted to verify the claimant's stressors with the U.S. 
Army and Joint Services Records Research Center (JSRRC) in 
December 2008.  Later that same month, JSRRC notified VA that 
the claimant's stressors were not capable of being verified.  
See 38 C.F.R. § 3.304(f).  Accordingly, adjudication of the 
claim may go forward without another request to JSRRC.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim"); Wood v. Derwinski, 1 Vet. App. 190. 192 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992) ("the duty to 
assist is not always a one-way street.  If a [V]eteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the purtative evidence.").

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

As to the Veteran's PTSD stressors, a November 2004 VA 
treatment record documents his claims that his PTSD was 
caused by being in firefights while in the Republic of 
Vietnam as well as having seen men wounded in action, 
atrocities, and dead and burned bodies.  In a December 2005 
statement, the Veteran reported that his PTSD was caused by 
his three tours in the Republic of Vietnam with an artillery 
unit where his jobs including driving trucks full of 
ammunition, some times through steep mountain passes, in 
order to resupply various units.  He also reported that his 
truck convoys occasionally came under enemy fire, his truck 
was struck with small arms fire on a number of occasions, and 
on one of these occasions he was injured when his windshield 
was broken by an exploding enemy rocket.  Thereafter, in 
March 2008, the Veteran claimed that his PTSD was caused by 
one of the following incidents:  a January 1969 motor vehicle 
accident while in Germany; a January 1971 incident while 
driving a truck when assigned to the 217th Field Artillery 
Diversion in the Republic of Vietnam when his truck came 
under enemy fire while he was driving through a mountain pass 
and he was struck by glass fragments from his window which 
had been broken by small arms fire and/or rocket fragment; 
and a May 1981 motor vehicle accident while in Germany when 
he was in a truck that was transporting flammable chemicals.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b). 

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran 's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  

While the Veteran was not provided notice of this change in 
law, the Board finds this lack of notice harmless error 
because the change is more favorable to the claimant and 
could only be of help to him in establishing his claim.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
Veteran's testimony as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Initially, the Board will look to see if the record contains 
proof that the claimed inservice stressors actually occurred.  
38 C.F.R. § 3.304(f).  As stated above, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), provide that 
the evidence required to establish the occurrence of a 
recognizable stressor varies depending upon whether or not 
the Veteran was engaged in combat with the enemy.  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

As to the Veteran's claims that he engaged in combat with the 
enemy, service personnel records show that his awards and 
directions included the Nation Defense Service Medal, Vietnam 
Service Medal, Good Conduct Medal, Vietnam Campaign Medal, 
and the Vietnam Cross of Gallantry with Palm.  They also show 
that he served in the Republic of Vietnam from April 1970 to 
April 1970 as a Field Artillery Cannon Operator.  His DD 214 
listed his occupational specialty as FacOper/FireDirectAsst. 

However, his service personnel records do not document the 
award of any medals, such as the Combat Infantry Badge or 
Purple Heart Medal, which supports his claims of having 
engaged in combat with the enemy.  Moreover, neither his 
service personnel records nor JSRRC provide independent 
verification of the Veteran's alleged combat experiences.  
Furthermore, as reported above, JSRRC was unable to verify 
the Veteran's stressors with the information he had provided.  
Therefore, the Board finds that claimant is not a "combat 
Veteran" and his lay statements regarding the claimed 
stressors cannot alone be accepted as conclusive evidence as 
to the actual existence of his claimed stressors.  38 C.F.R. 
§ 3.304(f).  Therefore, the Board will next consider the 
claimed stressors are supported by credible evidence.  Id.  

As to the coming under fire while driving an ammunition 
supply truck and being wounded by broken glass stressor, as 
reported above, neither the service personnel records nor 
JSRRC provide independent verification of the Veteran's 
alleged experiences.  Likewise, the Veteran's service 
treatment records are negative for complaints and/or 
treatment for the injury that he described.  Id.

As to the January 1969 motor vehicle accident while in 
Germany stressor, nothing in the in-service or post-service 
record verifies the occurrence of this accident and/or the 
claimant's presence at this accident.  As to the May 1981 
motor vehicle accident stressor, the Board cannot consider it 
in adjudicating his claim because it took place during a non 
qualifying period of service.  Id.

The Board recognizes that the Veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the § 3.304(f) requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred).  Nevertheless, despite 
exhaustive efforts by VA to confirm the Veteran's allegations 
as to his stressors, no evidence has been uncovered which 
corroborates any stressor.  Although some VA physicians, 
including the May 2009 VA examiner, have accepted the 
Veteran's description of his inservice experiences as 
credible for diagnosing PTSD, the Board may not grant service 
connection for PTSD in cases such as this without supporting 
evidence of the occurrence of the claimed stressors.  Indeed, 
as to his personal statements, the Board finds that the 
Veteran's credibility is stretched extremely thin by his 
inability to provide any details about the alleged stressor 
events such as the approximate dates of the events or the 
individuals involved; further, such lack of detail renders 
any additional evidentiary development impossible.  Given the 
lack of supporting evidence required by the law, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection.  Thus, entitlement to 
service connection for PTSD is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


